Earl Warren: Number 58, A. L. Mechling Barge Lines, Incorporated, et al., Appellants, versus United States et al., and Number 59, Board of Trade of the City of Chicago, Appellant, versus United States et al. Mr. ayes, you may proceed with your argument.
Edward B. Hayes: Mr. Chief Justice and the Supreme Court of the United States. These are appeals in order of the District Court sustaining an order of the Interstate Commerce Commission which order grants permanent authorization to the eastern railroads upon their joint application as a group to charge less for a longer hauls of corn. Corn from this Northeastern Illinois producing area, West of Chicago and Kankakee to the East, less for that longer haul, then they charged contemporaneously for the shorter rail hauls of light corn from origins East of Chicago and Kankakee in a four-state area. This green line represents a waterway used by barges. This short red line here is the competitive rail haul, the so-called "Belt Line" of the New York Central which is one of the eastern railroad applicants. East of Chicago and Kankakee, the eastern railroads have no barge line competition. All those rate, defining from the four-section, applies only to corn milled in transit, that is to say only to corn which is milled into products at some stock off point before delivering to its final eastern destination. It is separately published reshipping rate on this milled in transit corn east of Kankakee and east of Chicago was not affected. There is no change in that under this order. That rate is the same whether the corn be milled -- to be milled in transit and goes east from Chicago or east from Kankakee.
Speaker: (Inaudible)
Edward B. Hayes: Yes, sir. That reshipping rate to all eastern destinations is based on the shipping rate from Chicago and Kankakee to New York. As you point out, it was 49 cents a hundred rate originally. While the proceeding was pending under uniform general countrywide rail rate increases on most products, it became a higher sum -- I forgotten what this, I think around 54 cents. In the record and briefs, it is sometimes identified as the 49.5-cent rate sometimes is the -- at the other figure. There is no change in that rate under the railroads proposal and under the order here in question. However, speaking of it, I should say for clarity that it is the same reshipping rate all the way through New York, whether the corn milled in transit goes directly to New York by one of the direct lines of other railroads schematically indicated by this blue or by some indirect route, this red is New York Central. The blue is other railroads. It's always -- just that sum all the way through to New York, no matter how it goes there.
William J. Brennan, Jr.: It doesn't go -- go on the same cargo all the way east of Chicago, west of Kankakee rather or suppose on west of Kankakee aboard freight cars and the freight cars right through the East.
Edward B. Hayes: This is on corn milled in transit, Your Honor, so it has to have a stop off point and one of the primary stop off points is Kankakee.
William J. Brennan, Jr.: I see.
Edward B. Hayes: There is another one in Chicago but in Chicago, the demand for grain is quite largely for whole corn because there, there are marketers of whole corn and this is a processor down --
William J. Brennan, Jr.: Well, are you telling Mr. Hayes that the fact that the stop off from milling either at Kankakee or Chicago and never East?
Edward B. Hayes: Oh, yes, it stops off and -- in the East also, sir.
William J. Brennan, Jr.: Well, that's (Voice Overlap) --
Edward B. Hayes: I -- I didn't understand your question.
William J. Brennan, Jr.: Is there any that goes all the way from some point west of Kankakee all the way east of Chicago or east of Kankakee before it stops off in Mechling.
Edward B. Hayes: It can be stopped off from Mechling, sir, at any point in the whole route at any point provided it is milled into products before it gets to final destination.
Speaker: But is it always (Inaudible)
Edward B. Hayes: It always has to be, Your Honor, in order -- in order to take this rate.
Speaker: (Inaudible)
Edward B. Hayes: Well, as I say, from Kankakee and Chicago, it's the 49.5-cent rate all the way to New York no matter how it gets there.
Speaker: (Inaudible)
Edward B. Hayes: Yes, oh, yes. As a matter of fact, it was this very indirect route that a very large part of this corn went on and under the findings rather than on the direct route through. Now, as I've said in this application and orderly that eastern reshipping rate unchanged the new rate that the railroads published and the Commission authorized was a new rail rate from Moronts to Kankakee on the barge competitive inbound haul. It was also a rate where the same sum of 5.5-cent that would apply in Kankakee and for that also go through the Chicago. But the Chicago grain marketers can't use it because it's confined to whole corn except in various small parts. There are about 45 cars hereafter the -- with -- went into effect did go via Chicago.
Speaker: What is the barge?
Edward B. Hayes: Oh, forgive me.
Speaker: What is the barge?
Edward B. Hayes: Barge rate was about 4.7 cents, a little less.
Speaker: (Inaudible)
Edward B. Hayes: Yes, that's true. However, it is necessary in order for any carrier of grain to operate to draw grain from the country markets. And I will come to that point if I may. The rate had been, prior to this, 23.5 cents from Moronts to Kankakee and 18 cents from the closest point to Kankakee. And the -- the new rate for the service performed up to Kankakee was a flat rate, as I said, of 5.5 cents, originally 5 cents -- 5.5 at the time of the hearing and was generated increasing. At the time of the hearing, the evidence showed, as the Commission found, that the average for a distributed cost of the railroad for the service performed up to Kankakee and even for the service performed and it went all the way to Chicago. But the cost they're talking about is the service only up to Kankakee that if that other route -- where it's not 5.5 cents but the further distributed rail cost for the service from Moronts to Kankakee was 14, 33, 100 cents at that time for loadings of 50 tons a car and still 13.5 cents if they got another 5 tons on the cars, they claimed they often did.
Byron R. White: (Inaudible)
Edward B. Hayes: Yes, sir. It's in the record. That's -- that's on page 26 --
Byron R. White: (Voice Overlap) could be in the record but whose evidence was it?
Edward B. Hayes: The only evidence on that was --
Byron R. White: But you put it -- you put it --
Edward B. Hayes: -- the evidence which we produced.
Byron R. White: -- you put it in, didn't you?
Edward B. Hayes: That's the only evidence. They made no cost. They presented no evidence on cost, that the whole evidence on it.
Byron R. White: But the Commission just referred to your evidence have them, isn't it?
Edward B. Hayes: Well, the Commission said, and let -- let's -- as to what's the Commission said is in the record if I may read it at record, I think that's 26, yes. We -- as I -- as I've said, we put in the evidence. That's the whole evidence. For 1956, Mechling's operating ratio is 91 --
Byron R. White: What page is that?
Edward B. Hayes: It's at page 26 of the record, sir. I'm sorry. For 1956, Mechling's operation was 91.9%, its average fully distributed cost for the transportation of car from the six most competitive points to Chicago was so many mills or 4.4 cents per 100 pounds which is the comparable figure. These expenses are about 10 cents less than the New York Central's average fully distributed cost of 14.33 and 13.57 per 100 pounds on 50-ton and 55-ton loads respectively for 46.4 miles computed by the protesters. According to Mechling, this difference of approximately 10 cents represents its inherent low cost advantage which must be preserved. Now, the Commission didn't dispute that evidence. This is what it said, "The barge carrier is not entitled under the transfer -- under the Act to have its rates protected from a competing mode of transportation whereas in this instance, the railroad's efforts to secure traffic do not amount to a destructive competitive practice." I submit that was the finding. It is the only finding the Commission could make because that was the whole evidence, Mr. Justice White. All the fact of the railroad's fully distributed cost compared to the barge line's fully distributed cost. Even as to bare out-of-pocket railroad cost for the service performed this -- when this 5.5 cent charge is published. The simple average cost of the 50-ton loads, the Commission says on the preceding page with the same qualification that we put in the evidence and that was all the evidence that was, a 50 to a range up to 9.66 cents instead of 5.5. And on the weighted average with the extra 5 tons was between 8.56 and 8.57. That's on page 25 of the record. Now, this evidence in the Commission's findings that it is the evidence that is flat finding that there is the fact so far as the fully distributed cost are concerned which I first read, completely exploded the claim on which the railroads relied at the hearing that new 5.5 cent rail rate was a reasonably compensative charge for the service performed. These below cost what a competitive rail rate produced a heavy diversion of corn from the barge of the rail whose earlier stages are described that, in our brief, diversion has continued so that from over 34 million bushels to Chicago by barge in 1957, the first year, the new rail rate was in effect. The barge go on traffic to Chicago had flown by 1963 to only 16 million to 54 pounds are less than half according to the 1963 statistics of the Chicago Board of Trade. But we brought in mind that the below-cost 5.5-cent rail charge applied only to that part of the traffic that is milled in transit.
Speaker: (Inaudible)
Edward B. Hayes: I'm reading from my notes. My notes are -- reflect the decision of the -- the form of the tariff which restricts this rate to corn milled in transit as I earlier described.
Byron R. White: What is the -- mechanically, what was the -- was the rate to Chicago before they changed, 23 cents or something like that?
Edward B. Hayes: The rate to Moronts was -- from Moronts to Kankakee was 23 cents.
Byron R. White: Yes.
Edward B. Hayes: And --
Byron R. White: Now, mechanically, have the new tariff worked? Didn't that -- didn't they -- if you're going to ship -- take advantage of it, you would say -- say you're going to ship to Chicago and you -- cost 23 cents to get to Chicago but then they allot a credit. They allotted 19 cents credit or something like that against the 49 cents that -- to get to New York. Is that -- is that mechanically (Voice Overlap) --
Edward B. Hayes: The mechanics of this rate are explained in our briefs. They are complicated. I will make them just as short and simple as I possibly can. That's the trouble with these rate cases. The tariffs are so complicated. This is the effect that I've stated. What they did when this grain started out from Moronts was charged the ordinary 23-cent rate and collect it whether it went to Kankakee or Chicago. And then they would charge when it went on the full rate but in the end, when you came to settle with the railroad, you would receive from the railroad, I'm talking about the shipper now, a credit because it was corn milled in transit and the ultimate settlement reflected these charges which I have described. There is no dispute about that.
Byron R. White: So the -- the ultimate rate to -- to New York was what?
Edward B. Hayes: 49.5 cents. The rate --
Byron R. White: No, I mean the -- from -- if you were shipping from west of Kankakee grain in transit -- to be milled in transit.
Edward B. Hayes: 5.5 cents plus the reshipping rate which the latter being unchanged.
Byron R. White: Well, now, they just put it -- they just put a new rate of this -- anywhere west of Kankakee 54 cents or whatever it was, would you still be making the same argument or not?
Edward B. Hayes: Well, I would be making an argument which I will come to if I may because of the deficients involved under the Aero Transportation case. In other words, it's not merely the published right even if it is a single factor rate such as Your Honor suggests that is decisive with respect to the proportional right -- rates that are to be regarded when you have these inter -- carrier forms of competition. It is the actual get of the railroads which is not to publish rate but which is the division. And so far as we know, the published -- the division up -- occurred only up here at Chicago when they took it from Moronts to Kankakee to Chicago. Then the New York's -- then the line, if it was another line in the New York Central, they took it on East as they says -- and did happen. The eastern line -- eastern carrier picked back to New York Central without any published tariff on it, 13 cents out of that rate. Look at the consequence of that. The consequence is that the actual remuneration of the eastern carrier when it took this rail-arrived grain to Chicago was -- then got 29 cents for that service, less 13 cents, only the difference, what is -- 26 -- 36.5-cent. But when it was barge-arrived grain in Chicago, the eastern carrier got the full 49.5 cents. The consequence of which is that the -- under this rate, the eastern carrier is moving rail-arrived grain to the East for 13 cents less. Then it gets -- when it moves barge-arrived grain to Chicago to the East which is precisely what this Court condemn in the first Mechling case. I hope -- other diversion from the barge lines to the rails has continued as I said that we bear in mind that so far as the only milling in transit under a tariff. And in the companion -- if this rate were extended so as to apply to the whole traffic, goes that which moves by -- moves from milling in transit that which doesn't, well, then the barge lines wouldn't be competitive for any of it for this origin. And the Examiner found that that would mean the extinction of barge-rail transportation.Record 50 --
Potter Stewart: But I didn't -- I didn't follow that point you just mentioned.
Edward B. Hayes: This new rate applies only to that part of the traffic which is milled in transit.
Potter Stewart: I understand that.
Edward B. Hayes: Because if this rate were now extended so as to apply to whole corn --
Potter Stewart: Which the railroads, at one point, indicated they plan to do.
Edward B. Hayes: Correct. Then the barge -- this new below-cost rate --
Potter Stewart: Yes.
Edward B. Hayes: -- would apply to the whole traffic and not just part of it.
Potter Stewart: Yes.
Edward B. Hayes: And the railroads would cease to be competitive as to the whole traffic. I beg your pardon. The large signs would cease to be competitive as to the whole traffic instead of just the milled in transit part which would spell the extinction of the barge carry, as the Examiner found at record 50. And as the Commission ignored on the proposition that it didn't have to determine the Board of Trade's point which is precisely that for this rate to continue in existence legally, without a discrimination against the whole corn marketers in Chicago, it has to be made applicable to whole corn.
Potter Stewart: Well now -- I don't -- I still don't understand your underlying point. The overall rate barge and rail from Moronts to New York is -- is what its does (Voice Overlap) --
Edward B. Hayes: 5.5 cents plus 49.
Potter Stewart: 54 and 50.
Edward B. Hayes: 55 cents.
Potter Stewart: 55 cents and the overall rail rate under -- from Moronts to New York is what?
Edward B. Hayes: You've just stated it.
Potter Stewart: The same?
Edward B. Hayes: There is no single factor rate. The sellers are entirely on this combination.
Potter Stewart: Well, the overall barge and rail from Moronts to New York is 55 cents, is that it? You tell me that?
Edward B. Hayes: You see the barge doesn't go to Kankakee.
Potter Stewart: No -- the barge goes to Moronts to Chicago and the train goes from Chicago to New York and what's the overall existing rate on that?
Edward B. Hayes: The overall rate of the barge lines is slightly less.
Potter Stewart: What's the overall rate from Moronts to New York, barge and rail?
Edward B. Hayes: Barge from -- from Moronts to New York, like that?
Potter Stewart: That's right.
Edward B. Hayes: It is the barge rate of, I think, 4.7 plus 49.5 whereas, as I just pointed out in connection with Justice White's question, the actual receipts of the railroad from Chicago to New York in view of the division, which is what they really got and counts on the transportation rates, is only 36.5 cents when the corn comes in like this.
Potter Stewart: Well, no, but not -- let's stick to one thing at a time.
Edward B. Hayes: I thought I was. I'm sorry.
Potter Stewart: Alright. Getting back to the point that you made, as I understood it, was that if the railroad expanded this rate to include unmilled corn --
Edward B. Hayes: Yes, sir.
Potter Stewart: -- that the barges would be driven out of business?
Edward B. Hayes: The Examiner's --
Potter Stewart: (Voice Overlap)
Edward B. Hayes: Because -- that's the point that was earlier asked by Mr. Justice White which I asked permission to come to, I'll come to it now. The reason is that in order to maintain barge traffic, you can't live on the grain that is grown right next to the elevator within one mile of the elevator as one of the witnesses said was what the barge was getting under this new rate. A barge is a big thing, not like a box cart. You need large scale transportation to realize the inherent low cost advantage of water transportation. And when you dilute the traffic of the barge line, the unit cost go up with the consequence that you are to that degree sacrificing the inherent low cost advantage of water transportation and if you don't let the barge lines draw for their necessarily large movement, these are sub-terminal elevators on the river, draw enough to support a vessel movement as compared to a movement a car at a time. Barges can't live.
Potter Stewart: (Inaudible)
Edward B. Hayes: Sir, the traffic --
Potter Stewart: (Voice Overlap) --
Edward B. Hayes: -- has dropped from 34 million bushels to Chicago in 1957 to only a little over 16 million in 1963.
Potter Stewart: (Inaudible)
Edward B. Hayes: Pardon?
Potter Stewart: (Inaudible)
Edward B. Hayes: We're still -- we're still competitive as to whole corn.
Potter Stewart: (Inaudible) for a moment any -- any division?
Edward B. Hayes: Let me come straight. I understand your question. That's the same question you asked before.
Speaker: I suggest.
Edward B. Hayes: The answer to that question is that it is, and I'm glad I'm I have another opportunity to answer if I didn't satisfy you, the answer to that question is that it must be allowed to this barge rate to draw traffic from an area which reflects the difference determined by its inherent low cost advantage if it is to continue to survive. It cannot survive on the grain that is drawn within a mile of the elevator. Its inherent low cost advantage is 10 cents. And if the railroad by a non-compensatory below cost charge can reduce that advantage impartially, it can, to that extent, take business away from the barge lines and when the reduction is so great, because these 5.5 cents was only about half the difference in low cost advantage, in favor of the barge lines, it was only a fraction of the railroads actual cost cut way into the inherent advantage and the volume necessary to support a barge movement can't move to the barges unless it has its low cost advantage.
Potter Stewart: Now, is that before these tariffs are filed, the barges had a -- or amounted to a monopoly of the free grain, did they not?
Edward B. Hayes: Before these tariffs were filled, the free grain went almost entirely by barge just as now after these tariffs are filed, the grain is going progressively by railroad and that --
Potter Stewart: (Voice Overlap) --
Edward B. Hayes: -- was because of what? That was because of the -- the inherent low cost advantage of the barge line was reflected in the difference between the barge rate and the rail rate. Now, when you sacrifice that inherent low cost advantage following the railroad charge of below-cost rate, then you reverse the process.
Potter Stewart: The railroad charges -- continues to charge 25 cents, has it not, from Moronts to Kankakee if the grain stops from Kankakee?
Edward B. Hayes: No, sir, it is not. The railroad charges 5.5 cents plus 49.5 cents.
Potter Stewart: No, we're not -- the -- I said the terminus of the -- the terminus of the shipment was Kankakee.
Edward B. Hayes: Oh, oh, beg -- I -- I'm so terribly sorry. Yes, this rate does not apply to low cost.
Potter Stewart: 25 cents.
Edward B. Hayes: That's right -- 23, sir.
Potter Stewart: 20 --
Edward B. Hayes: 23.5.
Potter Stewart: Alright.
Arthur J. Goldberg: Mr. Hayes, what happens to the finding in all of this -- the Commission's finding that the farmer got better prices in his products and as the result of the fact that -- which rail rate was put into effect (Inaudible)?
Edward B. Hayes: The farmer got a very slight increase in price for his products, nowhere like -- nothing like the difference in the rate and nothing like the -- the figures discussed. But the thing that Congress was aiming at, when in 1920, it amended Section 4 so as to say that the Commission, in exercising its authority to permit departures from the long-haul, short-haul clause, shall not permit the establishment of any charge from the more distant point that is not compensatory for the service performed. That language was added as the legislative history shows, not the protected immediate shippers who were fully protected by the previous provisions under which the fourth-section dealt only with the relationship between the aggregate intermediate and long-haul. That section was added not to protect intermediate shippers but to protect water carriers. To protect water carriers against what? To protect water carriers against exactly the classic monopoly device by which competitive below-cost rates are subsidized by non-competitive rates. The railroads can do that from their vast volume of non-competitive traffic, they can destroy water traffic and the thing that Congress pointed out was what it was aiming at was to keep the water carriers going because when the railroads, by the employment of that classic monopoly device, had destroyed or crippled the water transportation, then the rates went up against the rail rates to higher, even higher points and this farmer was not better off, he was worse off than before. That is the exact purpose of that language. That is its exact effect. And to contend, as my opponents do, that the addition of that new language with that precise grammatical meaning in the Transportation Act of 1940 for that precise purpose didn't make any change in the previous law by which the only significant thing had been the relationship between the longer and shorter-hauls is to defy both the language of Section 4 in the legislative history of that statute as to the purpose of that language. I have only five minutes left. This is what the railroad -- the Commission on the point that you raised on the overall cost. Says -- it says that the railroads on this realized 50 and 51 cents per -- per car mile allows this Court, it isn't drivel, it goes in a hopper car without special doors and so on, it has high cost. The Commission also said that the per car mile return of the railroads on corn was from 73 to 95 cents. Now, that doesn't prove that a per car mile return, overall, of 50 to 51 cents pays even the out-of-pocket costs for the whole moment and if the Commission thought it then -- it was its duty to make findings that showed the man who had ordinary sense, hired then because it doesn't on its face. And the duty of the Commission is to make its conclusions plain by findings. Certainly --
Potter Stewart: Isn't -- isn't it true that --
Edward B. Hayes: May I --
Potter Stewart: Surely. Excuse me. You -- you go ahead. But this -- let me ask this as a matter of information, isn't it true that the -- that the applicable overseas rate is even low -- is considerably lower than this, that is from Moronts to New York for shipment overseas?
Edward B. Hayes: And the reason is that you have very different cost considerations, Your Honor, which I could go into at length but which are not developed on this record. And the Commission made no finding with respect to them. The Commission made no finding whatever as to the causes of this movement.
Potter Stewart: The (Voice Overlap)
Edward B. Hayes: And --
Potter Stewart: In order for those rates to be legal, they would have to be compensatory, would they not?
Edward B. Hayes: Yes. And why did the Commission say --
Potter Stewart: And they're lower than that.
Edward B. Hayes: -- they're compensatory because the ton mile earnings, first, the ton mile earnings are 50 -- 51 cents where on all corn, the ton mile earnings are 75 to -- 73 to 95. That doesn't prove it. The next thing they've said is a reason for it, was that by getting the most of the cars could go this way, they avoided going up here to Chicago for the marketers and telling that to say -- to supply this shipper or this one or this one. Now, I submit, the fact that a non-compensatory rate or a rate whose compensatoriness is in issue avoids a fairness which is still more under compensatory, does not represent a reason for saying that the new rate is compensatory. I submit further that if, as in when, this discrimination against Chicago must be removed, which the Commission refused to do in this case thereby avoiding -- facing this, although the movement by Chicago is applied for it, if that discrimination is removed, then all these train will again go applying the whole corns. And they won't have the alleged savings. I will reserve such time as I have, I hope it's at least three minutes, for reply.
Earl Warren: Mr. Spencer.
Harold E. Spencer: Mr. Chief Justice, may it please the Court. I appear for the appellant in Number 59, the Board of Trade of the City of Chicago. Our appeal presents but a single issue and that issue was separate and distinct from the issues which are presented by the Mechling appeal. We did allege several grounds for invalidity of the order in the court below. And when and if this case goes back to the Commission, we certainly will not give up those grounds. But we are arguing only one in this Court and the -- that issue is this, whether the Interstate Commerce Commission can enter an order granting the railroad's relief from the long- and short-haul requirement of Section 4 of the Act without considering and making findings of the Board of Trade's contention that the rates for which authority is sought would cause unjust discrimination and undue prejudice against Chicago corn merchants and against Chicago as a locality in violation of Section 3, Paragraph (1) of the Interstate Commerce Act. Our position is that the Commission cannot grant such fourth-section relief without passing on the merits of the Board of Trade's contention. It is my understanding that the United States generally supports our position. I of course, will leave to Mr. Goodman the statement of the position of the United States but I want to make it clear that our position is that the Commission has no discretion in the matter and that it must consider and determine questions raised under Section 3 of the Act by shippers and localities who would be hurt by rates which are authorized under Section 4. And the relief which we ask is that the order be set aside and the case remanded to the Commission.
Speaker: (Inaudible)
Harold E. Spencer: No, sir. I do not at all admit that. We -- we oppose the fourth-section relief on other grounds also.
Speaker: Well, I realize -- I'm not -- not saying that you conceded but this argument assumes would be good. If you -- if you are right in this, notwithstanding that another -- on another basis to fourth -- independently that the fourth-section relief would've been proper.
Harold E. Spencer: Well, I -- it's really a -- an argument over semantics when you put it that way, I think, because we -- we argue that under Section 4, the standards of Section 3 are also written into Section 4. In other words, the only argument that we're presenting here is the discrimination issue.
Speaker: Alright.
Harold E. Spencer: Before coming to the legal issue --
William J. Brennan, Jr.: (Inaudible) because Section 3 considerations will not take into account and if there is a remand, you will open up a lot of other reasons why the Chicago (Voice Overlap) --
Harold E. Spencer: We'll open up no more reasons and we opened up in the first place.
William J. Brennan, Jr.: Well, I -- but there are others that you (Voice Overlap) --
Harold E. Spencer: There are others which we argued in the District Court. There are others which we argued in our briefs and petitions to the Commission and of course we will not waive those.
William J. Brennan, Jr.: But they're not argue --
Harold E. Spencer: But -- but they raised -- for the most part, they raised the same legal issue as the -- as the issue which we're arguing here. In other words, the Commission didn't consider them properly. Now, before coming to the legal issues, I would like to explain briefly some of the facts which have a bearing on our particular issue. And to do that, I go back to the situation as it existed prior to December the 15th, 1956 and look at some of the important features of the grain rate adjustment. First, it is essential that the Court bear in mind that we are dealing with a question of transit. And what that essentially means is that you take two separate movements, you tie them together with a transit privilege and you treat them as if they were one single movement. Now, that --
Potter Stewart: The transit -- transit privilege means the right of the shipper to interrupt the journey of the commodity and have it milled or do something like that.
Harold E. Spencer: That is correct --
Potter Stewart: Is that it?
Harold E. Spencer: -- Your Honor. And the two types of transit privileges -- the two general types are storage and transit privileges and milling or processing in transit. Now, the three examples which I will use are based upon the example which we set forth on page 5 of our brief of the movement of -- of corn non-corn products from Union Hill, Illinois to New York. And Union Hill is located just west of Kankakee on the Kankakee Belt Line. Now, suppose that a -- a shipper or a corn merchant at Chicago, and I'm speaking now, I -- when I speak of corn merchants, people who buy and sells grain. They range all the way from the big corn merchants like the Continental Grain Company, Cargill, down to a very small corn merchants and -- and of all sizes. But I'm speaking of a merchant as distinguished from a processor. A merchant who buys corn in Chicago and here again, corn is bought in a number of ways. But generally speaking, this will -- is a typical illustration of what happened. He will post to bid and say, “I will pay so much for corn delivered to Chicago tomorrow.” The elevator at Union Hill, knowing prior to December 15th, 1956 that its rate to Chicago was 19 cents a hundred pounds, will look at the Chicago bid and see how much he will net at his elevator in Union Hill. If he accepts the bid and ships the corn to Chicago, the Chicago buyer will be the one who actually pays the freight but he will -- he will deduct it from the invoice price so that the Union Hill elevator man will get what the Chicago price less the freight to Chicago. Now, the Chicago merchant, say, puts that in his elevator, he stores it in an elevator and he ships it to New York. And six months later, the applicable rate at that time was a through single factor rate on corn of 68 cents. Now --
Arthur J. Goldberg: Where is the grain?
Harold E. Spencer: From Union Hill to New York, a single --
Arthur J. Goldberg: (Inaudible)
Harold E. Spencer: You consider it as if it had moved direct from Union Hill to New York on a rate of 68 cents.
Potter Stewart: It's all rail.
Harold E. Spencer: That is all rail. And as -- and since 19 cents has been paid in, what he pays out is 49 cents. Now, let's assume that a Chicago processor buys that corn, it is essentially the same transaction as in the case of the merchant except that he processes it instead of storing it in transit. And when he ships it out, it's a single factor rate of 68.5 cents, .5-cent higher than the rate on corn. Again, it was a single factor rate from Union Hill to New York.
Potter Stewart: It's all prior to 1956.
Harold E. Spencer: This is all prior to December the 15th, 1956 --
Potter Stewart: Yes.
Harold E. Spencer: -- when this case --
Potter Stewart: Right.
Harold E. Spencer: -- started. Now, in -- the main thing to remember about that is that the grain products rate was .5-cent higher than the grain rate. The corn products were .5-cent higher than corn and that has been the feature of the eastern rate structure from Illinois to the East ever since 1918. Now, the Kankakee processor, essentially, the same thing happened to him. If he processed it and send it to the East, he also had a through rate of 68.5 cents. Now, this brings us to another basic feature of the grain rate adjustment which was this, that this is a group adjustment and that means that you don't take individual points necessarily. The rate applies from point-to-point but within a -- an origin group which branch again from small origin groups to extremely large origin groups, the rate is the same from that group to New York via a number of routes. It can go via Chicago, it can go via Kankakee, it could go via Danville, which is South of Kankakee and it could via Paris which is South of Danville. All of those points have large corn processors located at them. So no matter who got the corn, the merchant or the processor, the rates were all equal with the exception that the product's rates were always .5-cent higher than the whole grain rates. So everybody had a chance to buy the corn. Now, I will not go into the mechanics of handling barge corn except to say this, that since the decision of this Court in the Mechling case in 330 U.S., barge corn -- barge-arrived corn at Chicago moves to the East on the same reshipping rates as rail-arrived corn. So at this time, the rate was 49 cents on corn and 4.5 cents on corn products. And if a merchant bought the -- the corn and went to the East, he paid 49 cents which was the same balance as he paid out of the single factor rate from Union Hill and if a processor bought the corn, he paid 49.5 cents and that again, the processor at Kankakee, the processor at Danville, the processor at Paris could all buy that corn. Now, we come to what happened on December the 15th, 1956.
Potter Stewart: I should think that I maybe -- maybe mixed out, I think and I think it has lost the -- the processor in Kankakee, more to buy, pre-1956, more to buy -- more of corn than it would cost the processor in Chicago to buy Moronts' corn because the rail rate was so much higher than the barge rate. Is that correct? That is the unassumingly double --
Harold E. Spencer: If he bought it that way.
Potter Stewart: -- it doubled in a shipment fee.
Harold E. Spencer: But that -- that if he bought it that way. Now, I was explaining the operation of the rail rates.
Potter Stewart: Yes.
Harold E. Spencer: And what they say is true, there was very little corn moving on the Kankakee.
Potter Stewart: Although it's none -- no (Voice Overlap) commodity --
Harold E. Spencer: Oh, there was some --
Potter Stewart: -- was commodity credit corn?
Harold E. Spencer: No, no. There was -- it was a small movement, that is true. But you'll notice in --
Potter Stewart: Just a very few carloads a year --
Harold E. Spencer: What?
Potter Stewart: -- wasn't that it? Just a very few carloads a year.
Harold E. Spencer: A few carloads a year but in --
Potter Stewart: Over --
Harold E. Spencer: But for example, they contest the movement to Chicago before and after the change in rate. And in 10 months, I think the 10 months after their movement to Chicago was 45 cars compared with 270, the previous 10 months. So, there was some movement. But of course, that corn -- because of the high rail rate which got high because the New York Central kept putting on the -- the general increase as in -- in the rates, it was they who -- who increased their own rate. Nobody kept them from putting in a competitive rate at that time. And -- so that was the situation at that time. Now, if you will turn to page --
Potter Stewart: Could I be right about that that the processor in Kankakee, buying Moronts' corn, it would have to pay much more for it than the processor in Chicago would -- would buy Moronts' corn.
Harold E. Spencer: He wouldn't -- he would if he bought it that way but he wouldn't do it that way. The way he would buy it at that time is he would buy corn in Chicago on, say, barge-arrived corn at Chicago. He's not going to buy corn at -- at Moronts' and pay a lot more. You just don't do that in the grain business.
Potter Stewart: He buy it -- buy in Chicago where it would've been subject to the lower barge rate.
Harold E. Spencer: That is correct, yes.
Arthur J. Goldberg: (Inaudible)
Harold E. Spencer: To the extent -- well, to the extent that it moved on the Kankakee Belt, it would be moving on the Kankakee Belt. But otherwise, it would go to the river. Now --
Speaker: (Inaudible)
Harold E. Spencer: That -- that is correct. They -- they show -- they give to the elevator operator and the elevator operator, if he has a better bid at the river, will send it to the river. Now, I -- I would like to explain --
Arthur J. Goldberg: (Inaudible)
Harold E. Spencer: No, no, no, no. They -- no, they sell their corn at the same price as -- as all the other farmers around there. They're meeting the competition of everybody around them. Now, to answer the question that you asked to previous counsel, this is perhaps a little too early, they answered this question but -- but -- yes, when you put it in a lower rail rate, it does increase the bid to the farmer. But if you let us compete for the corn, it'll probably increase at a little bit more, too, on the same -- you see, they won't let us compete for this on the -- on this new rate. And --
Potter Stewart: Assuming the grain dealers in Chicago?
Harold E. Spencer: That is correct, sir.
Potter Stewart: And has -- didn't the -- didn't it show in the record that the railroad, somewhere along the line, expressed their intention to broaden this rate to cover whole grain but --
Harold E. Spencer: Yes, sir. They have --
Potter Stewart: -- not milled in transit?
Harold E. Spencer: They did that. At -- in reply to our protest, they said they were going to remove the milling-in-transit restriction and they said it again at the hearing and they still haven't done it.
Potter Stewart: Of course, the barge lines said that if they did that, this would be even a more discriminatory case.
Harold E. Spencer: Against the barge lines.
Potter Stewart: As I -- against the barge lines, as I understood it, that you --
Harold E. Spencer: Well --
Potter Stewart: -- counsel's argument.
Harold E. Spencer: We would certainly expect to get increase business on the rate, that's why we're here.
Arthur J. Goldberg: So, that would (Inaudible)
Harold E. Spencer: It would remove this discrimination. Now, there are other discriminations in which we contend but this is the principal one against Chicago. This is the one we want removed now.
Earl Warren: We'll recess now.